On Petition for Rehearing.
EWBANK, C. J.
The petition for a rehearing filed by appellants seems to challenge the opinion of this court for not pointing out the reason for which the cause was transferred from the Appellate Court. In its opinion, the Appellate Court had assumed to state a rule of law in terms which the Supreme Court deemed erroneous, and not proper to serve as a guide in deciding similar questions that may arise in other cases. Being convinced that the opinion of that court erroneously declared the law in some particulars, the Supreme Court transferred the case to its own docket. §1394, cl. 2, Burns 1914, Acts 1901 p. 567, §10; Barnett v. Bryce Furnace Co. (1901), 157 Ind. 572, 62 N. E. 6; American Quarries Co. v. Lay (1906), 166 Ind. 234, 76 N. E. 517. Having done so, the court proceeded to decide the case as if it had been transferred in any other of the several ways provided by law *186(§§1405, 1425, 1429 Burns 1914, Acts 1901 p. 590, Acts 1893 p. 293, Acts 1893 p. 29) for removing a case from one court to the other. By such an order of transfer “the judgment of the Appellate Court is vacated”, and, in deciding the case, neither criticism of, nor reference to, the opinion of the other court is necessary. §1394, cl. 2, Burns 1914, supra.
The petition for a rehearing is overruled.